Citation Nr: 9928181	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-34 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a herniated disc of 
the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1984.

The issue of entitlement to service connection for a skin 
condition was previously before the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
September 1989.  At that time, it was found that any 
condition that had been treated in service had been acute and 
transitory and had resolved by his discharge without 
resulting in a chronic disability.

This appeal arose from a September 1996 rating decision of 
the San Juan, Puerto Rico RO, which denied service connection 
for a herniated disc of the cervical spine and which found 
that sufficient new and material evidence had not been 
presented to reopen the claim for service connection for a 
skin condition.  In December 1997, the veteran testified at a 
personal hearing at the RO.  In December 1998, a decision was 
rendered which continued to deny the benefits sought.

The veteran's representative, The American Legion, has 
presented the argument, based on certain provisions of VA 
M21-1, that the Board of Veterans' Appeals (Board) has the 
duty to assist even those claims that have been found to be 
not well grounded.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), has clearly stated that no such duty exists in 
regard to claims that are not well grounded.  See Morton v. 
West, No. 96-1517 (U. S. Vet. App. July 14, 1999).



FINDINGS OF FACT

1.  The veteran has not been shown by competent evidence to 
suffer from a herniated disc in the cervical spine which can 
be related to his period of service.

2.  The RO denied entitlement to service connection for a 
skin condition, diagnosed as dyshidrotic eczema, in September 
1989.

3.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a skin condition which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a herniated disc of the 
cervical spine.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

2.  Evidence received since the RO denied entitlement to 
service connection for a skin condition in September 1989 is 
not new and material, so that the claim is not reopened, and 
the 1989 decision of the RO is final.  38 U.S.C.A. §§ 1131, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a cervical 
herniated nucleus pulposus

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The veteran's service medical records included the June 1982 
entrance examination, during which he made no complaints 
concerning his cervical spine.  The examination was negative.  
On May 18, 1983, he complained of low back pain and stated 
that both of his legs would "fall asleep."  He indicated 
that this numbness and tingling had been present for about 
three months.  The objective examination found no physical 
abnormalities.  Range of motion was normal.  The assessment 
was common low back pain.  The October 1984 separation 
examination noted that he had checked "yes" next to 
recurrent back pain.  The objective examination was negative.  
There was no mention in the service medical records of any 
complaints of or treatment for a cervical spine disorder.

Outpatient treatment records noted the veteran's complaints 
on May 16, 1990 of severe and persistent neck pain that 
radiated to his left shoulder.  He also reported having a 
numb sensation in both legs with prolonged sitting.  During 
the examination, he was wearing a cervical collar.  He 
reported cervical tenderness.  Forward flexion was to 90 
degrees; extension was to 30 degrees; lateral flexion was to 
80 degrees bilaterally; and rotation was to 50 degrees on the 
right and to 30 degrees on the left.  Left-sided movements 
were very painful.  His upper extremities displayed full 
range of motion and normal strength.  The assessment was 
cervical pain, neck limitation of motion and tenderness 
associated with left C5 radiculopathy.  He subsequently 
received physical therapy with no improvement in his 
complaints.  On September 17, 1990, he displayed full range 
of motion of the neck, which was painful at the extremes 
against full resistance.  There was also mild to moderate 
induration and tenderness in the paracervical area 
bilaterally.  The assessment was paracervical myositis.  On 
February 11, 1991, he complained of severe spasms of the 
right paracervical area.

VA examined the veteran in January 1998.  It was noted that 
he walked with a cane; he stated that he was unable to do 
daily activities.  Range of motion studies revealed 10 
degrees of forward flexion and 0 degrees of extension.  All 
movements produced pain.  There were spasms of the 
paracervical muscles.  There was also objective evidence of 
weakness of all muscles of the left arm with muscle strength 
graded as 3.5/5.  He complained of severe tenderness to 
palpation of the cervical paravertebral muscles.  The 
diagnoses were C4-5 and C5-6 herniated nucleus pulposus and 
C6-7 bulging disc by MRI; left C6 radiculopathy; and cervical 
paravertebral myositis.  A note from the examiner stated that 
a review of the service medical records was silent as to any 
cervical spine condition.  It was then stated that "[i]t is 
my opinion that the cervical herniated nucleus pulposus and 
radiculopathy by EMG is not the same disability entity 
manifested by chronic peritendinitis of the left shoulder.  
It is a disease entity independent of the service-connected 
disability."

The veteran then testified at a personal hearing in December 
1997.  He admitted that he had no proof that he had injured 
his cervical spine in service.  However, he indicated that he 
had engaged in much heavy lifting in service and that he had 
pain in the cervical area in service.  

Another VA examination of the veteran was performed in 
February 1999.  He said that he had severe pain in the left 
shoulder area that radiated to his neck and ears.  He 
complained of severe pain around the left shoulder.  Range of 
motion studies of the left shoulder revealed 95 degrees of 
abduction and 65 degrees of flexion.  Internal and external 
rotation were to 45 degrees.  His motion was limited due to 
pain.  Passive range of motion could not be done because he 
complained of severe pain on light touch.  He also complained 
of severe pain on moving the left shoulder.  The examiner 
stated that it appeared that he was exaggerating his 
symptoms.  There was no evidence of edema, dislocation, 
atrophy, redness or heat of the left shoulder.  He displayed 
mild weakness of the left shoulder muscles with strength of 
4/5.  The diagnosis was chronic peritendinitis of the left 
shoulder and cervical herniated nucleus pulposus.  The 
examiner stated that "[i]t is my opinion that his present 
symptomatology on the left shoulder is a referred pain 
secondary to his cervical herniated nucleus pulposus."

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence indicates that the veteran 
suffers from a cervical herniated nucleus pulposus.  
Therefore, the existence of a current disability has been 
established.  However, there is no objective evidence of the 
presence of a disease or injury in service.  While he 
reported one instance of low back pain in service, there were 
no complaints concerning the cervical spine.  Finally, the VA 
examiner in January 1998 specifically ruled out any 
etiological relationship between the service-connected 
chronic peritendinitis of the left shoulder and his recently 
diagnosed cervical herniated nucleus pulposus.  Therefore, 
there is no evidence of a relationship between the diagnosed 
cervical spine condition and any injury sustained in service.  
As a consequence, it is found that the veteran has not 
presented evidence of a well grounded claim for service 
connection for a cervical herniated nucleus pulposus.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Whether new and material evidence to 
reopen a claim for service connection for 
a skin condition

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

The evidence which was before the RO in September 1989 will 
be briefly summarized.  The service medical records included 
an entrance examination performed in June 1982.  He made no 
complaints concerning his skin.  On January 3, 1983, he 
presented with a rash to both hands, which he indicated had 
been present for ten days.  The diagnosis was atopic 
dermatitis of both hands.  On April 14, 1983, chronic 
dermatophytosis was diagnosed.  He checked "yes" next to 
skin diseases on the October 1984 separation examination; the 
objective examination was negative.

VA examined the veteran in November 1988.  The examiner 
described multiple ruptured vesicles on the veteran's right 
hand.  He also had multiple callosities on both hands and 
scaliness on both feet and his toes.  The assessment was 
dyshidrosis eczema versus ID reaction and tinea pedis.

A June 30, 1989 outpatient treatment record noted that the 
veteran was seen for a rash of both hands, which he claimed 
had been present for the past two years.  He was diagnosed 
with tinea manus.  

The evidence submitted since the September 1989 RO denial 
included outpatient treatment records from 1989 and 1990.  On 
August 16, 1989, he was diagnosed with atopic dermatitis, 
although a fungal infection was considered as well.  He was 
seen for a rash on his hands on August 23 and 28, 1990.  The 
diagnosis was tinea manus.

The veteran testified at a personal hearing in December 1997.  
He reiterated his contention that he suffered from a skin 
condition that first manifested during his active service.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran had 
experienced a rash to his hands in service, which resolved 
without residual disability by his discharge.  There was no 
objective evidence offered to suggest a link or relationship 
between the dyshidrotic eczema diagnosed after service and 
the condition noted in service; nor was there any evidence 
offered to suggest a link between his post-service 
symptomatology and his current condition.  See Savage v. 
Gober, 10 Vet. App. 498 (1997).  The evidence shows nothing 
new to establish that he developed a chronic skin condition 
in service.  He reiterated his contention that his current 
skin condition was related to that complained of in service.  
However, he is not competent, as a layperson, to render an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, it is found that the 
additional evidence in this case is not "new."

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new evidence has been submitted, no further analysis is 
needed, for the evidence could not be "new and material" if 
it is not new.  Smith v. West, U.S. Vet. App. No. 95-638 
(April 7, 1999).


ORDER

Service connection for a cervical herniated nucleus pulposus 
is denied.


New and material evidence not having been submitted to reopen 
the claim for service connection for a skin condition, 
diagnosed as dyshidrotic eczema, the benefit sought on appeal 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

